DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 63/041,211 filed 19 June 2020.


	Drawings
The drawings are objected to because there are color drawings with no granted petition for accepting color drawings. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The abstract of the disclosure is generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract of the instant disclosure is 218 words, and is thus objected to.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The use of the terms Optune®, Inovitro™, Lymphoprep™, and Illumina TruSeq™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
	The specification defines “target site” as a specific site or location within or present on a subject or patient (paragraph [0035] of PGPub).  Thus, in claims 1 and 2 the target site must be a location within or present on a subject or patient.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voloshin et al (Cancer Immunology, Immunotherapy, 2020). 
Voloshin et al disclose the potential of tumor-treating fields, or TTFields, as a cancer therapeutic via the induction of immunogenic cell death and initiation of adaptive immunity by providing inflammatory stimuli for dendritic cells (Page 1192, Column 2).
TTFields are alternating electric fields defined by both low intensity (1-3 V/cm) and a specific intermediate frequency range of 100-300 kHz (Abstract; Page 1192, Column 1). 
In one embodiment of the experiment, Voloshin et al apply TTFields to various tumor cell lines in vitro, including Lewis lung carcinoma (LLC-1), CT-26 murine colon carcinoma, HEPG2 (HB8065) human hepatocellular carcinoma, H520 (HTB-182) human lung squamous cell carcinoma, and spontaneously transformed murine ovarian surface epithelial (MOSE-L) (Page 1192, Column 2, TTFields application in vitro). Following treatment for 24-72 hours, Voloshin et al report that TTFields-treated cancer cells undergo apoptosis in accordance with immunogenic cell death (Page 1194, Columns 1-2, TTFields treatment potentiates...).
In another embodiment, Voloshin et al directly administer the TTFields-treated tumor cells to the peritoneal cavity of mice (Page 1194, Column 1, Peritoneal Inflammation).  Voloshin et al observe  that intraperitoneal injection of TTFields-treated cancer cells had an enhanced lymphocyte recruitment in vivo when compared to both lipopolysaccharide-treated cells and cells subjected to freeze-thaw cycles, which respectively served as a positive and negative control (Pages 1196-1198, Cancer cells that die under...).
In yet another embodiment, Voloshin et al apply a combinatorial therapy of TTFields and Programmed Cell Death Protein 1 (PD-1) inhibitors to murine lung cancer models orthotopically generated by injecting LLC-1 cells directly into the lungs of mice. Following a 6-day incubation period with the LLC-1 cells, TTFields are first applied to the lungs of the murine subjects and maintained for 7 days. On days 7, 10, and 13 following tumor inoculation – or days 1, 4, and 7 following the start of TTFields treatment – the mice were intraperitoneally injected with either anti-PD-1 or control (Figure 5; Page 1198, Combining TTFields with anti-PD-1...). Voloshin et al report that the mice who received the combination of therapies showed both a significant decrease in tumor volume and increase in leukocyte infiltration, including CD8+ tumor-infiltrating lymphocytes. Voloshin et al also indicate that there was an elevated inflammatory response within the tumors, as evidenced by an increased PD-L1 expression levels of tumor-infiltrating CD45+ cells. In addition, a significant increase in IFN-y production in cytotoxic CD8+ tumor-infiltrating lymphocytes was observed (Pages 1198-1201, Combining TTFields with anti-PD-1 enhances...).

Consequently, Voloshin et al anticipate the claims as follows:
Regarding claims 1, 2, 13, 14, and 16-18: The embodiment wherein Voloshin apply a combination of intraperitoneal anti-PD-1 and TTFields to the lungs of the murine LLC-1 model is relied upon.  
The lungs of the mice read on ‘a target site’.  It is noted that CD8+ T cells are present throughout the bodies of mice.
The TTFields are applied to the lungs – which, as previously stated, read on a target site – for a total of 7 days.  As aforementioned, the TTFields are alternating electric fields with 1-3 V/cm intensity and 100-300 kHz frequency.  In the referenced experiment, the TTFields are applied using the Inovitro™ system.  These parameters meet the requirement of ‘alternating electric field applied for a period of time and the electric field having a frequency and field strength’ based on the disclosure of the specification that such fields are generated by the same Inovitro™  system and have the same parameters (Instant Specification, Paragraph [0076] and [0092]).
Therefore, Voloshin et al perform the same active step as required by instant claims 1, 2, 13, 14, 16 and 18.  In addition, Voloshin et al do teach that the application of the TTFields recruits CD8+ T cells and initiates an inflammatory response (claim 2).  Voloshin et al do not state the method increases proliferation of CD8+ T cells; however, because the active steps of Voloshin et al are the same as recited in the instant claims and instant specification, the effect of the active steps of Voloshin et al will inherently be the same as recited in the instant claims and instant specification, namely: increasing proliferation of CD8+ T cells (claims 1, 16 and 18).  Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112.02. 

Regarding claims 3-5 and 17: Voloshin et al teach that the TTFields result in a pro-inflammatory response involving increased production of IFN-y by activated CD8+ T cells (Page 1200, Column 2).

Regarding claims 6, 10, and 11: Voloshin et al teach applying TTFields to the lungs of the C57BL/6 mouse model. Due to the fact Voloshin et al also teach that the tumors initiate inflammation (See Page 1194, Peritoneal inflammation or Page 1199, Column 2), there was necessarily inflammation in the lungs – or target site – of the murine model (claim 6).  It is also noted that lymph nodes are located close to the lungs, therefore the application of TTFields to the lungs will also result in exposure of the lymph nodes to the TTFields. Lymph nodes naturally drain. Thus, the method of Voloshin et al also involves exposing draining lymph nodes to TTFields (claim 6).  The draining lymph nodes are near the primary tumor in the lungs (claim 11), in addition to the aforementioned site of inflammation initiated by the primary tumor (claim 10).


Claims 1-8, 10, 13-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Kaynan et al (US 2020/0016399 A1) as evidenced by Rouse et al (Nat Rev Immunol, 2010).
Kaynan et al study the potential of using alternating electric fields (AEFs) for the treatment of viral infections. AEFs are used in various other applications, most notably as a cancer therapeutic, wherein they are instead known as tumor treating fields – or TTFields (Paragraph [0004]).
Two in vitro experiments are described in the referenced disclosure, wherein the Novocure™ Inovitro™ test setup was used to apply either a 100 or 200 kHz frequency and field strength of 1.2 V/cm RMS to a culture of virus-infected kidney cells (Paragraph [0025] and [0027]).  Kaynan et al report application of the AEF inhibited infection of the cells by the virus (Paragraph [0034]).
Based on the anti-viral effects found in vitro, Kaynan et al teach applying the AEF in vivo to a target region of a subject to inhibit infection of cells within the target region by a virus.  In one embodiment, Kaynan et al teach applying the AEF anti-viral treatment to the lung region of a subject having a viral lung infection.  In that scenario, the electrodes are applied to the skin of the subject such that application of an AC voltage between the electrodes will impose the AEF in the lung region – which reads on target region – of the subject's body. In this embodiment, the AC voltage is applied at the same parameters as the in vitro experiment at a selected frequency of 200 kHz (Paragraphs [0035]-[0036]).  Kaynan et al teach that, because application of AEFs inhibit viral infection, applying AEFs can prevent the damage made by infection of new cells (alteration of cell’s function, cell death or transformation), stop viral multiplication and spread, and avoid its ramifications on the well-being of the infected person (Paragraph [0039]).  

Consequently, Kaynan et al anticipate the claims as follows:
Regarding claims 1-5, 13-14, 16-18: The embodiment wherein Kaynan et al apply the AEF to the lungs of a subject having a viral lung infection in vivo is relied upon. 
The lungs of the subject read on a ‘target site’. It is noted that CD8+ T cells are present throughout the body of the subject exemplified in Figure 5, or a human. 
The AEFs are applied to the lungs – which, as previously stated, read on a target site – for the same period of time and at same parameters as described for the in vitro embodiment (48 hours at a frequency of 200 kHz and field strength of 1.2 V/cm). These parameters meet the requirement of an ‘alternating electric field applied for a period of time and the electric field having a frequency and field strength’ based on the disclosure of the instant specification that such fields are generated by the same Inovitro™ system following the same parameters (Instant Specification, Paragraph [0076] and [0092]).
Therefore, Kaynan et al perform the same active step as required by instant claims 1, 2, 13, 14, 16, and 18.  Kaynan et al are silent to the effect AEFs have on the proliferation of CD8+ T cells or the inflammatory response; however, because the active steps of Kaynan et al are the same as recited in the instant claims and instant specification, the effect of the active steps of Kaynan et al will inherently be the same as recited in the instant claims and instant specification, namely: increasing proliferation of CD8+ T cells (claims 1, 16, and 18) and generating a pro-inflammatory response (claim 2), including production of one or more cytokines including IFN-y and/or TNF-α (claims 3-4).  Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112.02

Regarding claims 6-8, 10: Kaynan et al teach applying AEFs to a subject experiencing a viral infection in the lungs – the lungs being the site of infection (claims 7-8). Viral infections cause the recruitment and activation of inflammatory cell types, thus there is necessarily inflammation within the lungs of the subject (Rouse et al, Page 514, Tissue damage caused by the immune system).  This reads on instant claim 6, wherein the target site is a site of inflammation. It is also noted that lymph nodes are located close to the lungs, therefore the application of TTFields to the lungs will also result in exposure of the lymph nodes to the TTFields. Lymph nodes naturally drain. Thus, the method of Kaynan et al also involves exposing draining lymph nodes to TTFields (claim 6), which are near the site of inflammation caused by the viral infection within the lungs (claim 10).


Claims 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamant et al (Neuro Oncol, 2017) as evidenced by Wenger et al (IEEE Rev Biomed Eng, 2018).
	Diamant et al evaluate the compatibility between pivotal antitumoral T cell functions and TTFields (IMMU-48, Objective). 
	TTFields are a cancer treatment modality that use alternating electric fields of intermediate frequency (100–500 kHz) and low intensity (1–3 V/cm) to disrupt cell division (Wenger et al, Abstract).  
	In one embodiment of the experiment, Diamant et al culture healthy-donor peripheral blood mononuclear cells under normal or TTFields conditions in vitro, with or without activation by superantigen PHA. Markers for proliferation (CFSE), cytokine secretion (IFNγ), cytotoxic degranulation (CD107a), and activation/exhaustion (PD1) are assessed using multicolor flow cytometry. Other assays measuring cellular viability and cytotoxicity are also conducted (IMMU-48, Methods).
	In another embodiment, Diamant et al perform the same experimental protocols on viably-dissociated human Glioblastoma samples (IMMU-48, Methods).

Consequently, Diamant et al anticipate the claims as follows:
Regarding claim 16: The embodiment wherein Diamant et al apply the TTFields to healthy-donor peripheral blood mononuclear cells in vitro is relied upon.
TTFields are defined as having a frequency between 100-500 kHz and field strength of 1–3 V/cm (Wenger et al). These parameters meet the requirement of an ‘alternating electric field applied for a period of time and the electric field having a frequency and field strength’ based on the disclosure of the instant specification that such fields are generated following the same parameters (Instant Specification, Paragraph [0076] and [0092]).
Therefore, Diamant et al perform the same active steps as required by instant claim 16.  Diamant et al are silent to the effect TTFields have on the proliferation of CD8+ T cells specifically; however, because the active steps of Diamant et al are the same as recited in the instant claims and instant specification, the effect of the active steps of Diamant et al will inherently be the same as recited in the instant claims and instant specification, namely: increasing proliferation of CD8+ T cells (claim 16). Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112.02
Regarding claim 17, 19-20: Diamant et al teach the in vitro treatment of peripheral blood mononuclear cells with TTFields. This reads on the exposure of cultured CD8+ T cells to the alternating electric field in vitro, as described in instant claims 19-20. In addition, Diamant teach that TTFields-treated T cells retain their polyfunctional capabilities and exhibit identical killing curves as their controls (IMMU-48, Results). Thus, the T cells are stimulated – which reads on instant claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaynan et al (US 2020/0016399 A1) as evidenced by the Centers for Disease Control and Prevention (Shingles (Herpes Zoster), Wayback Machine, 10 June 2020).
The teachings of Kaynan et al are described above in regards to instant claims 1 and 6. 
Regarding claim 9: Kaynan et al teach alternating electric fields (AEFs) can serve as anti-viral therapy inhibiting the progression of ongoing viral disease. For instance, AEFs may be employed to inhibit Human immunodeficiency virus (HIV) – a virus that remains clinically dormant in the human body for a long period of time, yet persists and replicates in the lymph nodes during that time (Paragraph [0042]).  
Based on the disclosure of Kaynan et al, it would have been prima facie obvious to apply the AEF anti-viral therapy to the lymph nodes of subjects with HIV in order to prevent damage made by infection of new cells, stop viral multiplication, and stop viral spread.  The lymph nodes read on a viral infection site.  The motivation for this would be to inhibit, or at least slow, progression of the HIV to AIDS. One would have had a reasonable expectation of success because Kaynan et al teach the AEF can be applied to a viral infection site in vivo to inhibit the infection of new cells as well as stop viral multiplication and spread. 
Kaynan et al do not teach applying AEF to a Herpes zoster viral infection site. 
Herpes zoster – or Shingles – is caused by the reactivation of the varicella-zoster virus. Primary infection with varicella-zoster virus causes varicella, which remains latent in the dorsal root ganglia of the host even after symptom resolution. Varicella-zoster virus can reactive later in a person’s life and cause a painful, maculopapular rash called Herpes zoster (Centers for Disease Control and Prevention, Clinical Overview).  Therefore, it was well known at the time of the instant invention that Herpes zoster is result of an ongoing viral disease.
It is noted that dorsal root ganglion are associated with the posterior or dorsal root of the spinal nerve, which is located in close proximity to the spinal cord.
Therefore, it would have been prima facie obvious to have applied the method of Kaynan et al, involving application of AEF to the spinal region of the subject to inhibit the reactivation of Varicella zoster, thereby halting the progression to Herpes zoster, since Kaynan et al disclose that alternating electric fields inhibit progression of ongoing viral diseases (Paragraph [0042]).  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to utilize the alternating electric field technique to halt progression of Herpes zoster within a subject by applying the AEF to spinal region, and would have had a reasonable expectation of success due to the protocols expanded upon in Kaynan et al (Paragraphs [0035]-[0037]). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Kaynan et al.
Though Kaynan et al do not teach application of AEF would promote proliferation of CD8+ T cells, for the reasons discussed above, increasing proliferation of CD8+ T cells at the site of application of the viral infection must inherently result in increased proliferation as claimed, because the active steps are the same as those claimed.
Therefore, Kaynan et al as evidenced by the Centers for Disease Control and Prevention render obvious using alternating electric fields to inhibit infection of a subject with Herpes zoster virus. This application reads on the viral infection site as described in instant claim 9.


Claims 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Voloshin et al (Cancer Immunology, Immunotherapy, 2020) in view of Diamant et al (Neuro Oncol, 2017).
The teachings of Voloshin et al in regards to instant claim 16 are described above.
Regarding claims 19-22: As aforementioned, Voloshin et al disclose an embodiment wherein a combinatorial therapy of TTFields and Programmed Cell Death Protein 1 (PD-1) inhibitor is applied to murine lung cancer models. Anti-PD-1 was intraperitoneally injected into the mice 1, 4, and 7 days following the initiation of TTFields treatment to the mice in vivo (Figure 5). 
PD-1 is an immune checkpoint that has been targeted in cancer immunotherapy protocols (Page 1192, Introduction).  
Voloshin et al do not teach the exposure of cultured CD8+ T cells to alternating electric fields in vitro, nor the administration of TTFields-treated CD8+ T cells to a subject.  
Diamant et al evaluate the effect TTFields have on select human T cell functions in vitro (IMMU-48, Objective).  In one embodiment, healthy-donor peripheral blood mononuclear cells were cultured under normal or TTFields conditions and assessed using multicolor flow cytometry (IMMU-48, Methods).  The resulting data show that TTFields do not hinder the pivotal T cell functions, including their ability to eliminate tumors (IMMU-48, Conclusions).  Based on this evidence, Diamant et al conclude that immunotherapeutic approaches – involving administration of T cells – can be combined with TTFields therapy for enhanced treatment of tumors, particularly brain tumors (IMMU-48, Conclusions). 
It would have been prima facie obvious to have employed the TTFields-treated T cells of Diamant et al into the method of Voloshin et al involving the combinatorial immunotherapeutic approach of applying TTFields in vivo and injection of an immune stimulatory agent – or the T cells treated by TTFields in vitro – for treatment of tumors to achieve an enhanced anti-tumor response.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to administer the TTFields-treated T cells within a subject with cancer, and would have had a reasonable expectation of success due to the combined immunostimulatory approach detailed in Voloshin et al (Page 1201, Discussion) and protocols outlined in Diamant et al (IMMU-48, Methods). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Diamant et al.
Therefore, Voloshin et al as modified by Diamant et al render obvious treating an in vitro population of T cells with TTFields and further administering the TTFields-treated T cells into a subject with cancer in combination with treating the subject with TTFields in vivo. This method reads on the method recited in the instant disclosure comprising CD8+ T cells, as described in of claims 19-22.

Conclusion
Claims 1-11, 13-14, and 16-22 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633